DETAILED ACTION 
The present application, filed on 3/3/2015, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 2/15/2021.   


Status of Claims
Claims 1-19 are now pending and have been examined. 


Allowable Subject Matter
Claims 1-19 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a method and a system for a highly-scalable Internet based controlled experiment for obtaining insights from test promotion results. 

First, a plurality of test promotions is generated and social media information for consumers is received. 

Second, attributes for each consumer is extracted from the social media information, attributes including  interest time duration and behavioral economic principles that influence consumers.

Third, a set of attributes is set as control criteria and the plurality of consumers is segmented by at least one validation criterion.  

Finally, promotions are matched to the segmented subpopulations of consumers. 

The invention provides a unique advantage in the area of obtaining insights from test promotion results by using highly scalable Internet-based controlled experiment methods.


The references utilized during the prosecution, which have been made part of the record, are: Brazell et al (US 2005/0171843), Heath (US 2013/0073336), Saha et al (US 2014/0255896), Noyes et al (US 2015/0213465), Shepard et al (US 2014/0149230). 

Brazell discloses: The present invention relates to a method of optimizing advertising in response to customer data. One embodiment of the present invention relates to a method of acquiring data about the advertising preferences of particular groups of customers. For example, this data may include analyzing the shopping response of all married female shoppers over 40 years of age after a particular advertisement is played; this shopping response could then be compared with the shopping response of a similar group after a different advertisement is played. Another embodiment of the present invention relates to optimizing advertising variable settings with respect to acquired advertising data in an effort to identify optimized advertising variable settings for identifiable groups of customers. Yet another embodiment of the present invention relates to a method of generating an advertisement with optimized advertisement variable settings for an advertising target group. For example, if data indicates that a particular demographic responds to a male advertiser, the advertisement will be spoken with a male voice and played during that time period. 

Brazell however, does not disclose: extracting a series of attributes for each of the consumers from the social media information, wherein the attributes are behavioral economic principle that influences the consumers, including affinity and scarcity. Furthermore, Brazell does not disclose: segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; generating at least one subgroup of promotions from the plurality of test promotions based upon product categories. 

Heath discloses: A method, apparatus, non-transitory computer readable storage medium, computer system, network, or system, is provided for using location information, 2D and 3D mapping, social media, and user behavior and information to provide alternative a consumer feedback social media analytics platforms for providing analytic measurements data of online consumer feedback for global brand products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like, by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and online communications and activity relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof. 

Heath however, does not disclose: extracting a series of attributes for each of the consumers from the social media information, wherein the attributes are behavioral economic principle that influences the consumers, including affinity and scarcity. Furthermore, Heath does not disclose: segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; generating at least one subgroup of promotions from the plurality of test promotions based upon product categories. 

Saha discloses: Techniques are provided for testing alternative teaching approaches for specific portions of a curriculum. Test-triggering rules are established, each of which corresponds to a specific target-area. Each test-triggering rule specifies conditions which, if satisfied, indicate that a new teaching approach should be tested for the test-triggering rule's target-area. Once the test-triggering rules are established, the assessment results produced by students in instances of courses that implement the curriculum are monitored. If the assessment results satisfy the conditions, a revised teaching approach is selected for the target-area. The revision is then pushed out in waves where some course takers see the revision and others are held constant (A/B analysis). If a hypothesis is validated, then the appropriate revision can be permanently adopted. 

Saha however, does not disclose: extracting a series of attributes for each of the consumers from the social media information, wherein the attributes are behavioral economic principle that influences the consumers, including affinity and scarcity. Furthermore, Saha does not disclose: segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; generating at least one subgroup of promotions from the plurality of test promotions based upon product categories. 

Noyes discloses: Methods and systems for managing signals based upon agreements, parameters, and rules governing signal(s) use, including limitations on signal use. Signals are indicators of data that are derived from data sources and abstracted to protect the underlying data. The signal owner first converts its own underlying data into a "signal" or indicator that represents the data without disclosing it or providing it. 

Noyes however, does not disclose: extracting a series of attributes for each of the consumers from the social media information, wherein the attributes are behavioral economic principle that influences the consumers, including affinity and scarcity. Furthermore, Noyes does not disclose: segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; generating at least one subgroup of promotions from the plurality of test promotions based upon product categories.

Shepard discloses: Systems, media, and methods are provided to select advertisements for available impressions associated with a publisher's impression inventory. The selected advertisements may correspond to advertisement campaigns managed by buyers that seek to promote goods or services on web pages or media. The advertisement campaign is generated via an interface that receives a request for reserved or non-reserved portions of the publisher's impression inventory. The advertisement engine suggests a price for first chair access to the reserved portion or non-reserved portion via the interface. The advertisement engine selects advertisements based on the profiles of the advertisement campaigns. The profiles indicate placement preferences for advertisements and whether a portion of the impression inventory is reserved or non-reserved for the advertisement campaigns. The advertisement engine may provide remnant portions of the impression inventory to an advertisement exchange that receives bids for accessing the impressions of the remnant portions. 

Shepard however, does not disclose: extracting a series of attributes for each of the consumers from the social media information, wherein the attributes are behavioral economic principle that influences the consumers, including affinity and scarcity. Furthermore, Shepard does not disclose: segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; generating at least one subgroup of promotions from the plurality of test promotions based upon product categories. 


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Claim 1, a method claim, has been rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The claim recites segmenting the plurality of consumers by at least one validation criteria and an equal number and value for the control criteria, into segmented subpopulations of consumers; administering the plurality of test promotions to the plurality of segmented subpopulations of consumers in real-time / administering the promotions each subpopulation of consumers; collecting feedback from each of the plurality of consumers to define winning variable values associated with each segmented subpopulation. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at administering test promotions to population segments and collecting feedback from the population segments. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
However, Claim 1 has been added to remove the content related to the generation of a general promotion. By eliminating these features, the claim is now no longer reciting marketing or promotional activity, instead the claims are directed to the generation and analysis of data.
The claim is directed to an abstract idea, integrated into  practical application, thus does not represent a judicial exception anymore. Therefore, no further analysis (i.e. the analysis of Step 2B0 is required.

Independent Claim 13 is directed to a system, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 13 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622